ON REHEARING.
HUSTON, J.
This case was heard together with two others, to wit, First Nat. Bank v. Skinner, ante, p. 673, 43 Pac. 679, *678and Johnson v. Linford, ante, p. 677. The cases were heard to-' gethcr. The facts were the same. In this ease the point was made for the first time that the corporate character of plaintiff was denied in the answer, and was not proven upon trial. We held that the denial was not made with sufficient directness; that the corporate character of plaintiff sufficiently appeared from the record. We see nothing in the petition to change this view. Even were the contention of counsel correct, it cannot be seriously contended that this matter affects the substantial rights of defendants. (See Idaho Rev. Stats., sec. 4231.) Petition denied.
Morgan, C. J., and Sullivan, J., concur.